Appellant’s motion to dispense with the printing of the papers and minutes now contained in the prior record on file in this court (Matter of MoNell, 270 App. Div. 857), granted. Respondent’s cross motion to dismiss the appeal is denied, without costs, and without prejudice to respondent’s right, if so advised, to move to dismiss the appeal on the argument thereof, and without prejudice to appellant’s right to move to amend her notice of appeal, pursuant to sections 105, 107 and 109 of the Civil Practice Act by describing herself as an appellant individually. Present — Hagarty, Acting P. J., Carswell, Johnston, Nolan and Sneed, JJ. [See post, p. 912.]